Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 10/05/2021 has been entered. As indicated in the amendment: 
Claims 1 and 5 are amended. Claims 4, 6 and 13-20 are cancelled. Claim 22 is newly added. Thus, claims 1 – 3, 5, 7-12 and 21-22 are pending.  The amendments made to claims 1 and 5 are sufficient to overcome the new matter rejection under 35 U.S.C. 112(a) to claims 5, 8 and 11 and the indefiniteness rejection under 35 U.S.C. 112 (b) to claims 1-3,5, 7-12, and 21 in the Non-final rejection dated 07/08/2021. Accordingly, those rejection are withdrawn. Further, Applicant’s Remarks/Arguments regarding the art rejections under 35 U.S.C. 103 in the Non-Final rejection (07/08/2021) are fully considered and the following Final rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 5, 7-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chergui (US 2016/0114421 A1), here in after called Chergui, in view of Miyamoto et al (US 2008/0241572 A1), here in after called Miyamoto and evidenced by Lucas, Jr. et al. (US 5,318,214 A), herein after called Lucas.
Regarding claim 1, Chergui discloses a method of forming an electrical resistance weld (a method of electric resistance spot welding (RSW), (0055)) in an assembly of overlying sheet metal layers (assembly of metal sheets 2, 4 and 6, enclosed FIG. 1), the method comprising the steps of:
providing a first sheet metal layer having a first thickness (metal sheet (6), enclosed FIG. 1); 
providing a single second sheet metal layer having a second thickness onto the first sheet metal layer (metal sheet (4), enclosed FIG. 1); 
providing a third sheet metal layer having a third thickness onto the second sheet metal layer, wherein the third thickness is less than each of the first and the second thicknesses (metal sheet (2), enclosed FIG. 1); 
pressing a pair of welding electrodes against the opposing outer surfaces of the first sheet metal layer and the third sheet metal layer (pressing the first welding electrode (8) against the metal sheet (2) and the second welding electrode (10) against the metal sheet (6), (0055));
passing an electric current between the pair of welding electrodes through the first, second, and third sheet metal layers and to form a weld nugget which penetrates into at least the first and second sheet metal layers (the weld nugget (1) is formed by a flow of current from welding in a circuit (12), which comprises the first welding electrode (8), the second welding electrode (10), the metal sheet (2), the sheet metal (4) and the sheet metal (6), (0055));
bonding the second sheet metal layer to the first sheet metal layer via a resistance spot weld formed by the weld nugget (the first metal layer (4) and the second metal layer (6) are fused by the weld nugget (1) via the resistance spot welding of the three sheet metals (2, 4 and 6) between the electrodes of circuit 12, (0055 and FIG. 1 enclosed)).

    PNG
    media_image1.png
    541
    746
    media_image1.png
    Greyscale

Chergui does not explicitly disclose:
providing a filler material on the second sheet metal layer; 
the filler material disposed therebetween the second sheet metal and the third sheet metal;
bonding the third sheet metal layer to the second sheet metal layer via a brazed joint formed by the melted filler material; and 
Wherein the assembly consists of a three-metal layer assembly that includes the first, second, and third sheet metal P044681-US-NP2layers, and wherein the brazed joint and the resistance spot weld are formed by the same passing of the electric current.  
However, Miyamoto
Providing a filler material on the second sheet metal layer (filler material , a zinc plated layer (2p), provided on the second steel metal layer (2 ) serving  as the third metallic material causing the eutectic operation with Aluminum alloy metal layer (1), (0044 and FIG. 4A)); 
the filler material disposed therebetween the second sheet metal and the third sheet metal (the filler material (2p) is disposed between the top sheet metal(1) and the second sheet metal (2), (FIG. 4A ));
bonding the third sheet metal layer to the second sheet metal layer via a brazed joint formed by the melted filler material (bonding the top metal layer (1) with the metal layer (2) via eutectic fusing joint (brazed joint) formed by melting the filler- material (2p), (0044, FIG.4A)); 
 Please note here, bonding of metallic layers via eutectic fusion of a filler material at the interface is equivalent to a brazed joint.
As evidenced by Lucas , that teaches a method of forming a brazed joint (10) between two confronting surfaces (12) and (14)  of metal plates (11) and (13) respectively  (See FIG. 1) utilizing a filler material (15) when the filler material (15) is inserted between surfaces (12,14) to be joined and heated under pressure to the desired brazing temperature, filler material (15) activates surface (12) of the titanium aluminide material of the metal plate (11) to form a eutectic composition with titanium and the fused eutectic material provides a sound brazed joint (10) between metal plates (11) and (13) (2: 11-44 and FIG. 1). Thus, one of ordinary skill in the art would appreciate that the eutectic bonding of the top aluminum layer (1) with the zinc plated steel plate (2) due to the eutectic fusion of the filler material (2p) at the interface of the two metallic plates  of Miyamoto is a brazed joint. 

Wherein the assembly consists of a three-metal layer assembly that includes the first, second, and third sheet metal P044681-US-NP2layers, and wherein the brazed joint and the resistance spot weld are formed by the same passing of the electric current (an assembly that consists of the three metal layers (FIG. 4B encloses) wherein the brazed joint (Nd) is formed at the dissimilar interface between aluminum alloy metal plate (1) and zinc plated steel plate (2) is as a result of eutectic fusion of the filler material (2p) and a resistance spot weld (Ns) is  formed at the same material interface between the zinc plated steel plate 2 and the bare steel plate 3 due to passing an increasing electric current and pressing force between electrodes (E1, E2), (0057 – 0061, FIG. 4A and FIG. 4B enclosed )) .

    PNG
    media_image2.png
    517
    830
    media_image2.png
    Greyscale

	 The advantage of such resistance spot welding of three of metal plates by applying a filler material that facilitates eutectic fusion (brazing) in an arrangement where the heating resistance in one of the interfaces (interface between metal plate 1 and metal plate 2) differs from the heating resistance the other interface (interface between plate 2 and plate 3) is to achieve bonding strength sufficiently securing the interfaces with desired nugget diameter 
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the resistance spot welding disclosed by Chergui to include a filler material that facilitates eutectic fusion (brazing) at the interface of the top plate and the second plate  in order to achieve bonding strength sufficiently securing the interfaces with desired nugget diameter formed in each interface while inhibiting a decrease in thickness of the metal sheet at the low melting point side as taught in Miyamoto. 
Regarding claim 2, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 1 wherein a weld site is defined by the region of the first, second and third sheet metal layers between the pair of welding electrodes (the weld site is defined by first welding electrode 8 in contact with the metal sheet 2, the second welding electrode 10 is in contact with the metal sheet 6 and the metal sheet 4 is arranged between the metal sheet 2 and the metal sheet 6, Chergui (0044, FIG.1)). 
Regarding claim 3, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 2 wherein the filler material is disposed on the second sheet metal layer at the weld site (the filler material (2p) is disposed on the steel metal plate 2, Miyamoto, (0044)).
Regarding claim 5, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 2 further comprising the step of: heating the filler material together with the first, second and third sheet metal layers so that the filler material at the weld site forms an adhesive braze (bonding the top metal layer (1) with the metal layer (2) via eutectic fusing (brazing) joint formed by melting the filler- material (2p) between the metal layers, Miyamoto (0044, FIG.4a)).
Regarding claim 7, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 1 wherein the filler material melts at a lower temperature relative to the each of (the meting point of the filler material (2p) is 692.5k less than the melting point of the metal layers, Miyamoto (0039)).
Regarding claim 8, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 5 wherein the filler material melts at a lower temperature relative to the each of the first, second and third sheet metal layers (the meting point of the filler material (2p) is 692.5k less than the melting point of the metal layers, Miyamoto (0039)).
Regarding claim 9, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim I wherein the first, second and third sheet metal layers are formed from steel (the sheet metal components 2, 4 and 6 are made of steel, Chergui (0055)).  
Regarding claim 10, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 1 wherein each P044681-US-NP3electrode in the pair of electrodes is a roller which is configured to move relative to the three-sheet assembly at the weld site (the welding electrodes can be welding tongs that can be moved by a welding robot in a desired direction, Chergui (0022)).
Regarding claim 11, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 5 wherein each electrode in the pair of electrodes is a roller which is configured to move relative to the three-sheet assembly at the weld site (the welding electrodes can be welding tongs that can be moved by a welding robot in a desired direction, Chergui (0022)).  
Regarding claim 12, the method as defined in claim 10 wherein the weld nugget is a seam weld upon cooling (method of resistance welding is employed to obtain a favorable bonding seam by allowing the nugget diameter in both interfaces, Miyamoto (0059)).
Regarding claim 22, the method as defined in claim 1, wherein the brazed joint is separate from the resistance spot weld (a brazed joint (Nd) is formed between metal plate (1) and metal plate (2) is as a result of eutectic fusion of the filler material (2p) separate from a resistance spot weld (Ns) is formed between metal plate 2 and metal plate 3 (0057 – 0061, FIG. 4A and FIG. 4B).  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chergui in view of Miyamoto in further view of Lucas modified by Kimura et al. (US 2018/0214990 A1), here in after called Kimura.
Regarding claim 21, Chergui in view of Miyamoto in further view of Lucas teaches the method as defined in claim 1, wherein the second and third sheets are steel (the sheet metal components 2, 4 and 6 are made of steel, Chergui (0055)), the filler material is in direct contact with the second and third sheets (filler material 2p is disposed between plate 1 and plate 2, Miyamoto, FIG.4A).
Chergui in view of Miyamoto in further view of Lucas do not explicitly teach that the filler material is an aluminum alloy.
However Kimura teaches an aluminum alloy brazing sheet for electric resistance welding (0001, 0002, 0025-0034).
The advantage of an aluminum alloy brazing filler sheets is to provide a thinned, high- strength aluminum alloy brazing sheet for electric resistance welding which can reduce the occurrence of welding defects in electric resistance welding (0009)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify the filler material disposed between the second and third steel sheets for brazing via electric resistance welding to be of aluminum alloy in order to provide a thinned, high-strength aluminum alloy brazing filler for electric resistance welding which can reduce the occurrence of welding defects in electric resistance welding as taught in Kimura.
Response to Arguments
 	As indicated in the “Response to Amendments” section, the amendments made to claims 1 and 5 are sufficient to overcome the new matter rejection under 35 U.S.C. 112(a) to claims 5, 8 and 11 and the indefiniteness rejection under 35 U.S.C. 112 (b) to claims 1-3,5, 7-
 	Response to arguments made to the Claim Rejections under 35 U.S.C. 103 
Applicant argues: “the problem to be solved in the present application is bonding three layers together that have a specific thickness relationship (i.e. third layer is thinner than second and third layers), and in a single operation (i.e., the same passing of an electric current).Chergui and Miyamoto, taken individually or in combination do not disclose forming both a braze and a spot weld in a specific orientation of three layers and during a single operation.”
The examiner respectfully disagrees because:
As indicated in the current rejection, the specific thickness relationship of the bonding layers is disclosed by the Chergui reference (see enclosed FIG. 1) and 
The formation of a braze joint and resistance spot weld by the same passing of electric current is taught by Miyamoto (see enclosed FIG. 4B).

“Chergui and Miyamoto, taken individually or in combination do not disclose forming both a braze and a spot weld in a specific orientation of three layers and during a single operation” this is a conclusory statement given by the applicant that generally alleges that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (Chergui and Miyamoto).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761